February 14, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                    KENNETH EARL BRUNSON, Appellant

NO. 14-12-00051-CR
NO. 14-12-00052-CR                          V.

                       THE STATE OF TEXAS, Appellee


                     ________________________________

      This court today issued a substitute opinion. We order this court’s former
judgment of January 15, 2013, vacated, set aside, and annulled. We further order
this court’s opinion of January 15, 2013, withdrawn. We deny the motion for
rehearing filed by appellant, Kenneth Earl Brunson.
     This cause was heard on the transcript of the record of the court below.
Having considered the record, this Court holds that there was no error in the
judgment. The Court orders the judgment AFFIRMED.
      We further order appellant pay all costs expended in the appeal.
      We further order this decision certified below for observance.